Citation Nr: 1453260	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  08-35 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss, to include as secondary to tinnitus.  

2.  Entitlement to service connection for disability exhibited by loss of balance and falls due to inner ear disorder, to include as secondary to tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In August 2012, the Board reopened the claim of entitlement to service connection for bilateral hearing loss and remanded that claim and the claim of service connection for disability exhibited by loss of balance and falls due to inner ear disorder for additional development.  In a January 2013 rating decision the Appeals Management Center (AMC) granted entitlement to service connection for right ear hearing loss.  The issues of entitlement to service connection for left ear hearing loss and disability exhibited by loss of balance and falls due to inner ear disorder now return to the Board for further consideration.  

Review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files shows additional documents pertinent to the present appeal located in Virtual VA.  


FINDINGS OF FACT

1.  The Veteran currently has left ear hearing loss to an extent recognized as a disability for VA purposes, and the evidence is at least evenly balanced as to whether left ear hearing loss is due to his in-service noise exposure.  

2.  Disability exhibited by loss of balance and falls due to inner ear disorder did not have onset during active service and was not caused by an event, disease, or injury during active service, and is not shown to be related to service-connected disability.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  The criteria for establishing service connection for disability exhibited by loss of balance and falls due to inner ear disorder, to include as secondary to tinnitus, have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).  Regarding the claim of entitlement to service connection for left ear hearing loss, in light of the fully favorable determination, no discussion of compliance with VA's duties to notify and assist is necessary.  Regarding the claim of entitlement to service connection for disability exhibited by loss of balance and falls due to inner ear disorder, the required notice, including notice as to secondary service connection as directed by the August 2012 remand, was provided in letters sent to the Veteran in February 2006, June 2007, and August 2012.  

Additionally, the Board finds that all necessary development has been accomplished and that the AMC substantially complied with the Board's August 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, appellate review may proceed without prejudice to the Veteran.  VA obtained the Veteran's service treatment records and all identified VA treatment records.  As instructed in the August 2012 remand, the AMC sent a letter to the Veteran in August 2012 asking him to identify treatment for the claimed conditions since October 2008.  The Veteran did not respond, and the AMC obtained the relevant VA treatment records dated from October 2008 forward, as well as previously identified VA treatment records from 1987 or 1988; the AMC had no further obligations to fulfill in this regard.  Also as instructed by the August 2012 remand, the Veteran was provided a VA examination to address his claimed disability exhibited by loss of balance and falls due to inner ear disorder in October 2012.  As discussed in further detail below, the examiner reviewed the claims file, described the Veteran's disability in detail, supported her conclusions with sufficient analysis, and reasonably answered the questions raised in the Board's remand.  Therefore, the Board finds that the October 2012 examination is adequate to allow the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II.  Analysis

Service connection is warranted where the evidence establishes that an injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of (aggravation of) a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the competent evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the specific medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Similarly, laypersons are competent to opine as to some matters of causation, and the Board must determine on a case-by-case basis whether a veteran's particular disability is the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  

Left Ear Hearing Loss

The Veteran asserts that he had a gradual loss of hearing beginning in service and that hearing loss is due to either in-service noise exposure or service-connected tinnitus.  

VA regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran reports exposure to loud noise in service while serving in the occupational specialties of artillery and infantry, and the Veteran is service-connected for tinnitus and right ear hearing loss.  An in-service injury is therefore established.  Additionally, the evidence, including an October 2012 VA examination, shows that the Veteran has a current left ear hearing disability.  Therefore, the remaining issue is whether the Veteran's current left ear hearing disability is related to service.  

The Veteran's service treatment records show that no hearing defect, infirmity, or disorder was noted at the time of examination, acceptance, and enrollment for service.  Therefore, the presumption of soundness attached.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).  There is no clear and unmistakable evidence that an injury or disease involving the Veteran's hearing or ears existed before acceptance and enrollment, and the presumption is not rebutted.  Id.  Therefore, the Veteran is deemed to have been sound with regard to his hearing at entrance into active service.

Prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  In this regard, the ASA pure tone thresholds as noted in the Veteran's service treatment records (STRs) are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone threshold are contained in the parentheses.

Puretone thresholds, in decibels, from audiometric testing in a September 1963 examination, for the frequencies of interest, in Hertz, were as follows:   


HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
X
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
X
10 (15)

Puretone thresholds, in decibels, from audiometric testing in a November 1963 examination, for the frequencies of interest, in Hertz, were as follows:   


HERTZ

500
1000
2000
3000
4000
RIGHT
10 (25)
20 (30)
10 (20)
X
30 (35)
LEFT
15 (30)
15 (25)
10 (20)
X
15 (20)

The October 2012 VA examiner who conducted the audiological evaluation found that the Veteran's right ear hearing loss was as likely as not related to military noise exposure based on the fact that he "separated from the military with clinically mild, non-disabling (30 dB at 4000 Hz), high frequency hearing loss in the right ear" and the onset of hearing loss was unknown due to omission of audiometry upon enlistment.  The examiner noted that left ear hearing was clinically normal at military separation, however, that was due to the fact that the examiner failed to convert the ASA standards to ISO-ANSI standards when reporting the audiometric findings from military separation.  Once that conversion is made, the Veteran's left ear also exhibits clinically mild, non-disabling hearing loss.  Therefore, applying the rationale of the examiner to the correct left ear audiometric findings from separation from service, the Board finds that there is a reasonable doubt as to whether left ear hearing loss is related to service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for left ear hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Disability Exhibited by Loss of Balance and Falls

The Veteran asserts that he began suffering from dizziness, staggering, and even falls in service about the same time that he noticed tinnitus, and that he continues to suffer from such a disability.  The Veteran contends that this disability is related to either his military service or his service-connected tinnitus. 

The Veteran's service treatment records show that he was treated in December 1962 for a left foot injury after he slipped on some ice and that he reported falling and landing on his right leg in October 1962.  The Veteran also complained of headaches in August and November 1962.  On September and November 1963 reports of medical history, the Veteran reported that he did not have and had never had dizziness or fainting spells.  

In March 2006, the Veteran reported that he had inner ear surgery at a VA medical center in the late 1980s and that the symptoms that had led him to get medical attention and the eventual surgery were problems with balance (dizziness, staggering, and occasional falls).  VA treatment records show that the Veteran was voluntarily admitted to VA for treatment for alcohol dependence in August 1987.  While in treatment, the Veteran requested an audiological evaluation complaining of bilateral hearing loss, with the left ear being worse.  Mixed hearing loss was diagnosed and the Veteran was referred to ENT for evaluation of air-bone gaps.  October 1987 VA records show that the Veteran was diagnosed with left otosclerosis and underwent a left stapedectomy.  Otosclerosis was verified by pathological report.  Subsequent VA treatment records show that the Veteran has, on numerous occasions, denied a history of falling.  

At the October 2012 VA examination, the Veteran reported he has dizziness, loses his balance, and falls easily, especially if he turns or moves quickly.  He did not recall the onset, but reported that the symptoms had worsened in the past five to six years.  He stated that he got a wheelchair because he was worried about falling.  He reported no spinning sensation and no headache, nausea, or visual symptoms associated with the dizziness.  After reviewing the claims file, the examiner noted that the Veteran had not been diagnosed or treated for vertigo, Meniere's, or dizziness.  The examiner also noted that the Veteran had a history of a nonservice-connected lumbar spine injury and three lumbar surgeries with residual of lumbar radiculopathy to the right lower extremity.  The examiner also noted that the Veteran was involved in a motor vehicle accident in December 2001, with severe injuries and fractures to the bilateral lower extremities, requiring multiple surgeries, with a residual of the right leg being shorter than the left.  

On examination, the Veteran's external ear, ear canal, and tympanic membrane were normal.  He was noted to have an unsteady gate with some difficulty with heel and toe walking and right leg shorter than left, wearing built-up right shoe, and having numbness/radiculopathy to the right lower extremity.  Romberg test was negative.  Dix Hallpike test (Nylen-Barany test) for vertigo was normal, with no vertigo or nystagmus during testing.  Limb coordination (finger-nose-finger) was normal.  

The examiner explained that a health record note referred to in the August 2012 remand referencing complaints of dizziness, tinnitus, and brain concussion belonged to a different Veteran and was in the claimant's file in error.  The examiner reported that there was no history of dizziness or loss of balance noted in active duty service.  Although the examiner did not specifically address the entries in the service treatment records noted above regarding two in-service falls, there is no reasons or bases requirement for a VA examiner or requirement that the examiner comment on every favorable piece of evidence.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Additionally, the examiner reviewed the entire claims file (including the service treatment records, as demonstrated by her comments on other documents contained in the service treatment records) and her summary that there was no history of dizziness or loss of balance noted in active duty service is consistent with such records, because although there were two reported in-service falls, neither was noted to be related to dizziness or loss of balance.  The examiner opined that the Veteran's claimed disability exhibited by loss of balance and falls claimed as due to inner ear disability was not at least as likely as not incurred as a result of military service from November 1961 to November 1963.  The examiner explained that exam findings were grossly normal, with no objective evidence to support a clinical diagnosis of Meniere's, BPPV, peripheral vestibular disorder, vertigo, or other current or chronic dizziness disability.  The examiner reported that there was no finding of a current or chronic inner ear disability exhibited by loss of balance and falls, and therefore it was not incurred as a result of the Veteran's military service.  

The examiner further explained that the Veteran's symptom history is most consistent with balance and gait disturbance secondary to intermittent postural hypotension, lumbar radiculopathy of the right lower extremity, leg length discrepancy, and chronic lower extremity pain.  The examiner noted that there was no history of dizziness in service and that hypertension, postural hypotension, lumbar radiculopathy, leg length discrepancy, and chronic lower extremity pain are unrelated to the Veteran's military service as onset of all occurred years after the Veteran was discharged from military service.  

Regarding a possible association with tinnitus, the examiner reported that the claimed disorder was not caused or aggravated by tinnitus as there is no finding of a current or chronic inner ear disability exhibited by loss of balance and falls.  The examiner further reported that she could provide no medical rationale that would support tinnitus as a causal or aggravating factor related to the Veteran's hypertension, postural hypotension, lumbar radiculopathy, leg length discrepancy, or chronic lower extremity pain.  

The Veteran is competent to report symptoms such as dizziness, loss of balance, and falls, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, findings of competency and credibility are two distinct matters, and after careful review of the evidence, the Board finds that while the Veteran is competent to testify as to observable symptoms, like dizziness, his statements that he has had dizziness, loss of balance, and falls since service are not credible.  

Significantly, the Veteran's service treatment records are silent for complaints of dizziness or loss of balance and although there are two reported falls, one was due to slipping on ice, and neither was reported as being a result of dizziness.  Notably, the Veteran denied a history of dizziness or fainting spells on his November 1963 medical history report.  Additionally, although the Veteran reported in March 2006 that he sought treatment in the late 1980s for problems with balance (dizziness, staggering, and occasional falls), VA treatment records show that in August 1987 he was voluntarily admitted to a VA medical center for treatment for alcohol dependence and that he requested an audiological evaluation complaining of bilateral hearing loss, with the left ear being worse.  No symptoms related to dizziness or loss of balance are recorded.  The Board finds the contemporaneous statement upon the Veteran's separation from service and his 1987 statements, made for the purpose of receiving medical treatment, to be more credible than recent statements suggesting an earlier onset of dizziness and loss of balance, which have been made in connection with a claim for monetary benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (describing factors to consider in credibility analysis, including interest, bias, and inconsistent statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  

Regarding the cause of the Veteran's reported dizziness, loss of balance, and falls, the only opinion linking such a disability to service or service-connected tinnitus is that of the Veteran.  While the Veteran is competent to report his symptoms, the Board finds that as a layperson, he is not competent to opine as to either the appropriate diagnosis for such a disorder or the etiology, as such symptoms have multiple potential causes, as discussed by the October 2012 VA examiner, and did not have a clear onset associated with a specific event.  See Jandreau, 489 F.3d at 1377 n.4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

In any event, to the extent that the Veteran is competent to provide such an opinion, the probative value of his opinion is slight because his reports of symptoms beginning in service and continuing since are not credible, as discussed above, and the medical question involved is complicated by the fact that there are multiple potential causes for the claimed symptoms.  As the VA examiner explained the reasons for her conclusions based on an accurate characterization of the evidence in the claims file, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board finds the VA examiner's opinion to be more probative than the Veteran's lay assertions.  Therefore, service connection is not warranted on a direct or secondary basis.  

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for disability exhibited by loss of balance and falls due to inner ear disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the appeal as to this issue must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Service connection for left ear hearing loss is granted.  

Service connection for disability exhibited by loss of balance and falls due to inner ear disorder, to include as secondary to tinnitus, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


